
	
		II
		112th CONGRESS
		2d Session
		S. 2042
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2012
			Mr. Tester introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To reinstate the reporting provision relating to fees and
		  expenses awarded to prevailing parties in civil actions involving the United
		  States. 
	
	
		1.Reporting of fees and
			 expenses awardedSection
			 2412(d) of title 28, United States Code, is amended by adding at the end the
			 following:
			
				(5)The Attorney General shall submit to
				Congress and make publically available online an annual report regarding the
				amount of fees and other expenses awarded during the preceding fiscal year
				under this
				subsection.
				.
		
